Fourth Court of Appeals
                               San Antonio, Texas
                                    October 11, 2019

                                   No. 04-19-00386-CR

                               Kelly Elaine COURVELLE,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 6404
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

     Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
November 4, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk